Citation Nr: 1430577	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was neither manifest in service nor diagnosed within one year of service and is unrelated to service.

2.  Tinnitus was not manifest in active service and is unrelated to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In August 2009, the Veteran was advised of how to substantiate his claims for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

In regard to the duty to assist, the Veteran was afforded a VA examination in December 2009.  The examiner conducted the requisite hearing tests, physical examinations and considered the Veteran's statements prior to rendering her opinion.  Therefore, the Board finds the examination adequate for adjudication purposes.  The Veteran's service treatment records and private treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).  The term chronic disease includes organic diseases of the nervous system.  38 U.S.C.A. § 1101(3) (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.309(a) (2013).  



Bilateral Hearing Loss

Here, the Veteran has submitted competent and credible evidence that he has a current disability - namely bilateral hearing loss.  The Veteran was afforded a VA examination in December 2009.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



500
1000
2000
3000
4000
RIGHT
80
85
65
60
85
LEFT
15
30
25
40
50

The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Thus, the evidence supports a finding of a current disability.  

Next, the Veteran has submitted evidence of an in-service injury.  Specifically, the Veteran stated that he "worked on the flight line and as an air crew member with over 1,000 hours of flight time."  See Veteran's Notice of Disagreement, November 2010.  The Veteran's DD-214 lists his specialty as ordnance mechanic and his service treatment records contain aircrew candidate medical examinations.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current bilateral hearing loss is not related to his in-service acoustic trauma.  

Here, there is no evidence of hearing complaints in the Veteran's service treatment records.  The Veteran's January 1968 entrance audiogram revealed the following puretone thresholds, in decibels:



HERTZ 



500
1000
2000
3000
4000
RIGHT
5
-5
-5
X
-5
LEFT
5
5
-5
X
-5

By comparison, the Veteran's October 1971 separation audiogram revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
10
5
0
5
5

To that end, the Board acknowledges that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On the contrary, when the regulatory requirements for such a disability are not met at separation, service connection may still be established through probative evidence that the current disability is service-related.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2013).  However, such probative evidence has not been presented here, including on a presumptive basis.  

There is private medical evidence from Dr. C.T., who noted that the Veteran reported a long history of hearing problems and a history of "heavy noise exposure" during service.  He diagnosed the Veteran with mild to severe sensorineural hearing loss in the left ear and moderate severe to severe sensorineural hearing loss in the right ear.  He opined that the Veteran's noise exposure in service is directly related to his hearing loss, particularly in the right ear.  

The Veteran was also afforded a VA examination in December 2009.  The Veteran reported noise exposure in service from working on aircraft; post service work as a social worker and denied any exposure to recreational noise.  The examiner reviewed the Veteran's claims file and noted normal audiograms throughout service, including at separation.  She opined that the Veteran's hearing loss was not related to service due to the absence of standard threshold shifts from his January 1968 entrance examination and his August 1968 aircrew candidate examination to his separation examination in October 1971.  


Upon review of the evidence, the Board finds the December 2009 VA audiologist's opinion more probative than Dr. C.T. or the Veteran's statements.  In that regard, Dr. C.T. does not state whether he reviewed the Veteran's service audiograms.  The Board notes that "the Court has held that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   In determining whether evidence is credible, however, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)).  In light of the fact that Dr. C.T. apparently did not consider the Veteran's lack of impaired hearing at any time during active service, the Board finds the VA opinion more persuasive.  

The December 2009 VA audiologist reviewed the Veteran's service audiograms and provided a well-reasoned opinion as to why the Veteran's hearing loss was not related to service.  The probative value of medical opinion evidence is based on the audiologist's knowledge and skill in analyzing the data and the medical conclusion that the examiner reaches.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, although the Veteran's hearing appears to have slightly worsened from his entrance examination to his separation examination, his hearing was still considered normal for VA purposes at separation.  The Board notes that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2013).  

The Veteran has opined that his hearing loss is directly related to his active service.  In support of his opinion, he has cited to his confirmed noise exposure in service.  Although he has stated that he realized he had bilateral hearing loss "as [his] time in the Navy ended," his separation audiogram reveals normal hearing for VA purposes.  See Veteran's Notice of Disagreement, November 2010.  Further, although the Veteran may have noticed a change in his hearing acuity, there is no evidence that the Veteran's hearing was impaired for VA purposes until July 2009.  While the Veteran is competent to report symptoms, he is not competent as a lay person to provide an opinion relating current sensorineural hearing loss to service as this is beyond the capacity of a lay person to observe.  The Board observes that the objective record does not reflect complaints relating to the Veteran's hearing acuity until many years following service.  The Board concludes that the Veteran's more recent assertions of symptoms during service and in the years immediately following separation to be unreliable and not credible.

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a hearing loss disability was manifest to a degree of 10 percent of more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his hearing loss began in service, it is noted that the Veteran's hearing was normal at the time of his separation examination and the Veteran did not report any hearing difficulties at that time.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the previous more contemporaneous findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for bilateral hearing loss must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran has a current disability - namely tinnitus - and as noted above, conceded in-service injury.  The December 2009 VA audiologist opined that the Veteran's tinnitus is not a result of noise exposure during his military service because the Veteran reported that the onset of symptoms occurred in the last 15 to 18 years, which she pointed out was over 20 years after military service.  She also reasoned that tinnitus is a symptom of an underlying condition, such as hearing problems, and since the Veteran had normal hearing at separation, his hearing loss and underlying tinnitus were less likely than not related to service.  

In his July 2011 VA Form 9, the Veteran stated that he did not fully understand the VA examiner when she asked how long his tinnitus symptoms have occurred.  He stated that although his tinnitus has been annoying and constant in the past 20 years, he had had intermittent ringing in his ears since the time he worked on the flight line.  

The Board finds the Veteran's contention that he did not understand the examiner's questions regarding the onset of his symptoms incredible.  It was only after his claim was again denied in a statement of the case that he indicated the examiner had misunderstood.  The Veteran did not complain of tinnitus problems during service and the first time he stated he had tinnitus symptoms was 15 to 18 years ago - over 20 years after separation from service.  

The sole credible, competent evidence of record regarding a nexus to service, then, is the negative medical opinion of the VA examiner.  The preponderance of the evidence is, therefore, against the claim.  There is no doubt to be resolved.  Service connection for tinnitus is not warranted.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


